After further examination of the questions involved in this case, we see no reason to doubt the correctness of the rulings made by the Commission of Appeals in the former disposition of the case. But we desire to say, that in the case of Wharton County v. Ahldag, decided at the last Galveston Term (ante, p. 12), the question whether a county treasurer was entitled to commissions on county scrip taken in payment of taxes by a tax collector was not involved; for the question in that case was whether the treasurer was entitled to commissions for turning over such scrip, as for money disbursed; and what was said in the opinion in that case on the right of a treasurer to have commissions on scrip taken in for taxes must be considered obiter.
The motion for rehearing will be overruled.